Citation Nr: 1610770	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  04-16 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to a temporary total evaluation based on convalescence following a left knee surgery.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  A November 2008 rating decision denied the Veteran's claims of entitlement to service connection for a left knee disability, a back disability, and a neck disability.  The rating decision also denied the Veteran's claim of entitlement to a temporary total evaluation based on convalescence following a left knee surgery.  An April 2012 rating decision denied the claims of entitlement to service connection for a right knee disability and a bilateral hip disability.  

This appeal has previously been before the Board, most recently in February 2014, when it remanded the Veteran's claims for additional development of the medical evidence of record and to clarify whether the Veteran wanted to participate in a hearing before the Board.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of service connection for a left knee disability, a neck disability, a back disability, and entitlement to a temporary total evaluation based on convalescence following a left knee surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that either a right knee disability or bilateral hip disability began during the Veteran's military service, was caused by his service, onset within a year of his service, has been continuous since service, or has been caused or aggravated by a service-connected foot disability.


CONCLUSION OF LAW

Neither a right knee disability nor a bilateral hip disability was incurred in or aggravated by service and may not be presumed to have been, nor was a right knee disability or bilateral hip disability caused or aggravated by a service-connected foot disability.  38 U.S.C.A. §§ 1110, 1131 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private treatment records, VA treatment records, and records from the Social Security Administration (SSA) have been obtained.

The Veteran was provided with examinations addressing his right knee and bilateral hip disabilities in April 2012 and March 2015, and an opinion addressing the likely source of the Veteran's nerve pain was offered later in March 2015.  The Board's February 2014 remand, upon review of the April 2012 medical examination, found that the opinion lacked probative value, which the Board will discuss in further detail below.  The Veteran was thus provided with an additional examination in March 2015, which the Board finds rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the medical evidence of record is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran testified before a Veterans Law Judge in October 2013, regarding, in pertinent part, his claims of entitlement to service connection for a right knee disability and a bilateral hip disability, and a transcript of this hearing has been associated with the record.  In January 2016, the Veteran was notified that the Veterans Law Judge who took testimony at the October 2013 hearing had retired from the Board.  The letter offered the Veteran the opportunity to testify at an additional hearing, and informed him that the Board would assume that he did not wish to participate in an additional hearing if he did not respond within 30 days.  To date, no response has been received from the Veteran.

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran's right knee arthritis is included among the list of chronic diseases, and service connection for this disability may thus be established based either upon a continuity of symptomatology or presumptively.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's diagnosed hip disability is not, however, included among this list of chronic diseases, and therefore service connection for this disability may not be established based either upon a continuity of symptomatology or presumptively.

Turning to the facts in this case, in an August 1971 Report of Medical History, the Veteran denied experiencing symptoms such as a "trick" or locked knee and swollen or painful joints.  In an August 1971 Report of Medical Examination, however, the Veteran's lower extremities were found to be normal.  In May 1972, the Veteran was permanently disqualified from paratrooper training.  In an April 1977 Report of Medical History, the Veteran indicated that he had experienced a "trick" or locked knee, although the medical officer did not identify any specific knee complaints on the form, and an April 1977 Report of Medical Examination, found the Veteran's lower extremities to be normal.  The Board otherwise observes no in-service treatment or complaint relating either to a right knee disability or to a bilateral hip disability.

Following service, in February 1999, an examiner noted that the Veteran showed "no signs of debility or problems other than his painful feet."  The Veteran's lower extremities, with the exception of his feet, were found to be normal.  In August 2000, the Veteran denied experiencing symptoms in any joints other than in his feet.  

In April 2002, the Veteran complained of knee pain.  In July 2002, a clinician, in association with the Veteran's claim for SSA benefits based on psychiatric and podiatric issues, noted that the Veteran's knee complaints were not supported by the medical evidence of record.  A May 2003 decision from the SSA noted that the Veteran had alleged that his disability, which was based partially on complaints of knee problems, began on April 15, 2001.  

A December 2007 x-ray examination of the Veteran's right knee was normal.  In March 2008, it was noted that the Veteran had arthritis of the knee (the Board notes that this note did not specify which knee had arthritis, nor did it discuss the evidence in support of such a finding), but the same treatment note indicated that x-ray examination of the Veteran's knee was normal.  In October 2008, it was noted that x-rays of the Veteran's right knee were benign.  In January 2009, the Veteran reported that he had experienced right knee pain for three months.  

A June 2010 MRI of the Veteran's right knee showed that the Veteran had mild chondromalacia patella with degenerative changes.  A June 2011 x-ray examination of the Veteran's right knee showed mild degenerative joint disease.  In March 2012, it was noted that the Veteran's knee problems were most likely due to an antalgic gait resulting from nerve pain in the feet.  

The Veteran underwent a VA examination in April 2012, at which time the examiner found that the Veteran's right knee disability was less likely than not proximately due to, the result of, or aggravated by, the Veteran's service-connected foot disability.  As a rationale for this opinion, the examiner noted that the Veteran's chondromalacia was likely congenital in nature.  The examiner noted that there was no evidence of a right knee disability in service, and that the foot and knee conditions could arise independently of each other.

With respect to the Veteran's hip disability, the Veteran stated that he began having bilateral hip pain in 1971, and that his hips currently hurt all the time.  The Veteran had no flare-ups and no history of surgery on the hips.  The examiner diagnosed the Veteran with a bilateral hip strain, and opined that it was less likely than not proximately due to, the result of, or aggravated by, the Veteran's service-connected foot disability.  As a rationale for this opinion, the examiner noted that there was no evidence of a hip disability in service, and that the foot and hip conditions could arise independently of each other.

While the Board, for the sake of completeness, has included the results of the April 2012 examination report, the Board affords this report relatively little probative value because, as discussed in greater detail in its February 2014 remand, the conclusions of the examiner were inadequately explained.  

During the Veteran's October 2013 hearing before the Board, the Veteran stated that he began experiencing symptoms relating to his right knee and hips in the early 1970s.  The Veteran stated that he "just kind of tolerated the pain" associated with these conditions in-service, and the conditions worsened with the passage of time.  

Following that hearing, the Board remanded the claim in part to obtain a medical opinion of record regarding the Veteran's right knee and bilateral hip disabilities that took into account the Veteran's competent reports of multiple parachute jumps during service, as well as his report of a "trick knee" on separation from service in August 1977.

The Veteran underwent an additional examination in March 2015, at which time the examiner diagnosed the Veteran with right knee osteoarthritis with a 1971 date of diagnosis (the Board notes that a 1971 date of diagnosis is not supported by the evidence of record, and the examiner later notes that it was a 2010 MRI examination that showed the presence of mild chondromalacia with degenerative joint disease).  The Veteran stated that his right knee began hurting in 1971, and he experienced constant pain in his knee.  The examiner found it to be less likely than not that the Veteran's right knee disability was related to his in-service experiences; the examiner further found that it was less likely than not that the Veteran's right knee disability was caused or aggravated by his service-connected foot disability.  As a rationale for this opinion, the examiner noted that a continuity of symptoms would be expected since the time of discharge if the Veteran's right knee disability was related to service.  The examiner noted that the in-service notation of a "trick knee" at the time of separation was non-specific, and no definitive diagnosis was made of any disability at that time.  The examiner noted that there was no evidence in the medical literature, consensus in the medical community, or evidence in this case that would support a causal relationship between the Veteran's current complaints of right knee symptoms and either his in-service experiences or his service-connected foot disability.  

With respect to the Veteran's hip disability, the examiner noted the Veteran's complaint that he experienced hip pain since 1971, but he had not received a definitive diagnosis relating to this condition.  The examiner found it to be less likely than not that the Veteran's hip disability was related to his in-service experiences; the examiner further found that it was less likely than not that the Veteran's hip disability was caused or aggravated by his service-connected foot disability.  As a rationale for this opinion, the examiner noted that while the Veteran had complaints of a current hip strain, the Veteran's service treatment records showed no complaints regarding the Veteran's hips.  The examiner noted that there was no evidence in the medical literature, consensus in the medical community, or evidence in this case that would support a causal relationship between the Veteran's current complaints of hip symptoms and his in-service experiences or his service-connected foot disability.  

Later in March 2015, addressing the March 2012 note that the Veteran's knee problems were most likely due to an antalgic gait resulting from nerve pain in the feet, a VA examiner found that the Veteran's nerve pain was less likely than not caused by the Veteran's service-connected bilateral calluses with deformities and metatarsalgia and history of pes planus.  Instead, the examiner found that the Veteran's nerve pain was more likely related to his non-service-connected lumbar spine disability.  The examiner noted that the Veteran's service-connected foot condition involved superficial structures that involved no anatomical connection or influence over the underlying nerves so as to result in the development of a peripheral neuropathy.  The examiner found it to be more likely that a combination of the Veteran's alcohol use and nerve use impingement from the lumbar spine was responsible for the Veteran's nerve pain.  

Turning now to an analysis of these facts, the evidence shows that the Veteran has a right knee disability and a bilateral hip disability.  The evidence shows that the Veteran complained of a "trick" knee at the time of his separation from service, and the Veteran has otherwise alleged that he participated in multiple parachute jumps in service.  While the Board observes no overt evidence that the Veteran indeed participated in such jumps, the Veteran's May 1972 disqualification from further paratrooper training at least suggests that he may have participated in jumps before that time.  The evidence shows that the Veteran has been service-connected for a foot disability since 1998.  Thus, the evidence shows, with respect to both of the Veteran's claims, a current disability, an in-service incident, and a service-connected disability.  

The remaining question in this case, then, is whether the evidence supports a finding of a connection between the Veteran's current disability and either his in-service experiences or his service-connected foot disability.  Clinicians, including the March 2015 VA examiners, have been unable to arrive at such a conclusion.  The Board has closely examined the Veteran's medical records for a suggestion that the Veteran's diagnosed disabilities are related either to his active service or his service-connected foot disability, and it cannot find that the weight of the evidence supports such a finding.  

To the extent that the Veteran believes that either his right knee disability or bilateral hip disability is related to his service or to his service-connected foot disability, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing symptoms such as joint pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a right knee or bilateral hip disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's right knee and bilateral hip disabilities are related to his service or to his service-connected foot disability, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the functioning of the Veteran's joints, something that is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his right knee disability, and it finds that he has not done so.  While, as noted above, service connection for the Veteran's bilateral hip disability cannot be established based solely on a continuity of symptomatology, the Board has nonetheless examined the record, and it finds that the evidence similarly fails to demonstrate a continuity of symptomatology for this condition.  

The record contains no complaints relating to the Veteran's right knee until April 2002, approximately 25 years after he separated from service; radiological evidence first demonstrated the presence of right knee arthritis in 2010, approximately 33 years after he separated from service.  The record contains no complaints relating to the Veteran's bilateral hips until he filed his application for service connection in February 2010, approximately 33 years after he separated from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

While the Board acknowledges the Veteran's current contentions that he experienced symptoms associated with both of these conditions consistently since service, the Board finds this contention to lack credibility given that the Veteran failed to mention these symptoms at any time for decades following service, despite seeking consistent treatment for complaints relating to his feet during this time.  While the Veteran's failure to seek treatment for decades following service is not a dispositive fact on its own, it is a factor that weighs against the Veteran's claims.  Additionally, orthopedic examination at separation was normal, which provides clinical evidence that the Veteran did not have a knee or hip disability at that time, despite the Veteran's self-reported "trick" knee in 1977.  This finding severs any continuity of symptomatology as it shows no knee or hip disability to be present at separation.

Furthermore, prior to the Veteran's current application for compensation and pension benefits, the Veteran did not allege that his symptoms had continued since service.  Instead, in association with the Veteran's 2003 grant of SSA benefits, the Veteran stated that his knee problems began in April 2001.  In a January 2009 record, the Veteran reported that he had experienced right knee pain for only three months.  The Board has every reason to believe the Veteran's past accounts to clinicians regarding the duration of his symptoms, because such accounts preceded a claim of entitlement to benefits, were offered in an attempt to obtain appropriate medical care for his symptoms of pain, and were offered more contemporaneous in time to the first onset of symptoms.  The Board must note that it was only following the Veteran's February 2010 claim for benefits that the Veteran began to allege that he had experienced symptoms continuously since service.  The Veteran's more recent claims of a continuity of symptoms lack credibility, and the Board thus finds that the record does not support a finding that the Veteran experienced symptoms of his claimed disabilities since service.  

The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that an arthritis disability was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.  The Board concludes that the weight of the evidence is against granting service connection for a right knee or bilateral hip disability, and the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is denied.

Service connection for a bilateral hip disability is denied.  


REMAND

The Veteran believes that his left knee, neck, and back disabilities are related either directly to his in-service experiences or secondarily to his service-connected bilateral pes planus.   

The Veteran has been diagnosed with each of these disabilities.  In May 2008, the Veteran was diagnosed with osteoarthritis of the left knee, and he underwent a left knee meniscectomy in July 2008.  In February 2008, the Veteran was diagnosed with multilevel lumbar and cervical spondylosis.  The Veteran's service treatment records show that he reported experiencing recurrent back pain and a "trick" or locked knee in April 1977.  The Veteran has further stated, for example in May 2008, that he had experienced pain associated with his left knee disability since the 1970s.  The Veteran is service-connected, in pertinent part, for a foot disability.  

Thus, the evidence indicates that the Veteran has a current disability, an in-service complaint of back and knee pain, and a service-connected foot disability.  The Veteran has further alleged that he has experienced continual left knee pain since service.  The Veteran has not been afforded with an examination addressing the relationship, if any, between his left knee, neck, and back disabilities and either his active duty service or his service-connected foot disability, and the Veteran should be provided with such an examination on remand.

Given that the issue of entitlement to service connection for a left knee disability remains pending, the Board finds that evaluation of the issue of entitlement to a temporary total evaluation based on convalescence following a left knee surgery must be deferred pending the development outlined above.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's left knee, neck, and back disabilities.  After an examination of the Veteran, review of the Veteran's claims file, and describing the nature of the Veteran's claimed disabilities, the examiner should offer the following opinions:

a) Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's left knee, neck, and back disabilities either began during or were otherwise caused by his military service.

b) Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's left knee, neck, and back disabilities were caused by the Veteran's service-connected foot disability.

c)  Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's left knee, neck, and back disabilities were aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected foot disability.  If aggravation is found, the extent thereof must be set forth.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


